 Case 19-57430-sms          Doc 25      Filed 10/30/19 Entered 10/30/19 12:04:52             Desc
                                             Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                      Case No. A19-57430-SMS
         ASHMEL GEORGE WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Mary Ida Townson, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/10/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/30/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $48,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 19-57430-sms          Doc 25    Filed 10/30/19 Entered 10/30/19 12:04:52                           Desc
                                          Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $3,400.00
        Less amount refunded to debtor                         $671.00

NET RECEIPTS:                                                                                    $2,729.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $204.00
    Other                                                                  $25.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,729.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal        Int.
Name                              Class    Scheduled      Asserted         Allowed         Paid           Paid
ALLY BANK                     Secured               NA       1,524.11         1,524.11           0.00         0.00
BMW FINANCIAL SERVICES, NA, LLC
                              Unsecured             NA     16,170.35        16,170.35            0.00         0.00
FIRST CITIZENS BANK & TRUST COSecured       178,039.00     57,950.44        57,950.44            0.00         0.00
INTERNAL REVENUE SERVICE      Unsecured            0.00    15,243.14        15,243.14            0.00         0.00
QUICKEN LOANS INC.            Secured        85,298.00          63.05            63.05           0.00         0.00
GA. DOR                       Priority             0.00           NA               NA            0.00         0.00
Midland Funding               Unsecured       1,593.00            NA               NA            0.00         0.00
                              Unsecured             NA            NA               NA            0.00         0.00
VERIZON BY AMERICAN INFOSOURCEUnsecured
                               AS AGENT             NA         246.63           246.63           0.00         0.00
WELLS FARGO BANK, N.A.        Unsecured       2,300.00       3,154.91         3,154.91           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
 Case 19-57430-sms           Doc 25     Filed 10/30/19 Entered 10/30/19 12:04:52                 Desc
                                             Page 3 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                $57,950.44               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                  $1,587.16               $0.00             $0.00
 TOTAL SECURED:                                          $59,537.60               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,815.03               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $2,729.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,729.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/30/2019                             By: /s/ Mary Ida Townson
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
 Case 19-57430-sms        Doc 25     Filed 10/30/19 Entered 10/30/19 12:04:52           Desc
                                          Page 4 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                         )      CHAPTER 13
ASHMEL GEORGE WILLIAMS                         )
                                               )      CASE NO. A19-57430-SMS
                                               )
DEBTOR                                         )

                                CERTIFICATE OF SERVICE

This is to Certify that I have this day served the following with a copy of the foregoing Chapter
13 Trustee's Final Report and Account by depositing in the United States Mail a copy of same in
a properly addressed envelope with adequate postage thereon.

  ASHMEL GEORGE WILLIAMS
  2974 PINEYWOOD DR
  ATLANTA, GA 30344

I further certify that I have on this day electronically filed the pleading using the Bankruptcy
Court's Electronic Filing program, which sends a notice of this document and an accompanying
link to this document to the following parties who have appeared in this case under the
Bankruptcy Court's Electronic Case Filing program:

   BROOKHUIS LAW LLC

DATED: 10/30/2019                                                       /S/
                                                    Mary Ida Townson, Chapter 13 Trustee
                                                    State Bar No. 715063
                                                    285 Peachtree Center Ave
                                                    Suite 1600
                                                    Atlanta, GA 30303-1229
                                                    (404) 525-1110
                                                    maryidat@atlch13tt.com




UST Form 101-13-FR-S (9/1/2009)
